Title: John A. G. Davis to James Madison, 15 November 1828
From: Davis, John A. G.
To: Madison, James


                        
                            
                                Dear Sir:
                            
                            
                                
                                    Charlottesville
                                
                                Nov. 15. 1828.
                            
                        
                        
                        Mr. Trist the present Secretary of the Board of Visitors, intending shortly to resign that office in
                            consequence of his removal from the county, I have determined to make a tender of my services to succeed him in it. I had
                            not proposed announcing my intention in this mode or at this time; but, as from what I hear, it is probable there will be
                            several very early applications for the place, I have thought it might be proper to give you timely notice of my
                            disposition to discharge its duties, should my appointment meet the views of the Board. With sentiments of the highest
                            respect, I am Yr’s &c.
                        
                        
                            
                                J. A. G. Davis
                            
                        
                    